Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed April 24, 2019 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 6/27/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. United State Patent Publication No. 2017/0201606.

As per claims 1, 8, and 15:
Ding et al. teach (A) computer-implemented method comprising (Par. 43): 
retrieving, by one or more hardware processors, an offset value from a plurality of offset values stored in a time series database, the plurality of offset values being indexed in the time series database in time order (Par. 113:  The time offset would be received from the remote (time-series database (Par. 108)) and creates events from raw data and standardized time stamps in which after creation of events time offset may be stored, indexed, processed, and/or made available for search by computer system), and 
the retrieved offset value being retrieved using a time parameter(Par. 120:  The event processing system would use the time offset and convert the time stamps during retrieval of time-series data); and 
transmitting, by the one or more hardware processors, a data request to a stream-processing platform (Par. 9:  During operation the system forward a request to remote system and request for the local time at the remote system and records a time of transmission of the request), 
the data request comprising the retrieved offset value, and the data request being operable to retrieve a data record stored in association with the retrieved offset value in a storage layer of the stream-processing platform using the offset value (Par. 9 and 72:  (The time offset to standardize timestamps in time-series data received from the remote system (Par. 9)) and (After the system generate the result then the result would be forwarded to the client and one of the technique of client is to stream results back to the client in real-time as specified (Par. 72))).

As per claims 4 and 11:
Ding et al. teach a method,
wherein the time parameter comprises a single point in time(Par. 49).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ding et al. United State Patent Publication No. 2017/0201606 as applied to claims 1, 4, 8, 11, and 15 in view of. Koscal United States Patent Publication No. 2002/0115457.

As per claims 3, 10, and 17:
Ding et al. do not explicitly disclose for the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.  However, Koscal teaches a method,
wherein the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value(See Koscal Par. 172:  When a  stream of data is generated the serial port controller detects the bits and coverts each sequence of eight bits into an 8-bit byte in the buffer and repositioning the pointer to point to the first byte location of the serial port receive buffer after causing a byte to be stored in the last byte position).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Ding et al. to have the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Ding et al. and Koscal before him/her, to modify the system of Ding et al. to include the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value of Koscal, since it is suggested by Koscal such that, the method provides a technique to perform the See Koscal Par. 88).

As per claims 7, 14, and 20:
Ding et al. do not explicitly disclose for the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.  However Koscal teaches a method, 
wherein the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application (See Koscal Par. 88 and 220:  The interrupt service routine retrieves an index offset value location and schedules execution of the interrupt task).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Ding et al. to have the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Ding et al. and Koscal before him/her, to modify the system of Ding et al. to include the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application of Koscal, since it is suggested by Koscal such that, the method provides a technique to perform the INTERRUPT_SERVICE_ROUTINE  to retrieve an interrupt task address at the offset location and schedules execution of the interrupt task (See Koscal Par. 88).

s 5, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ding et al. United State Patent Publication No. 2017/0201606 as applied to claims 1, 4, 8, 11, and 15 in view of. Suzuki et al. United States Patent No. 6,798,427.

As per claims 5, 12, and 18:
Ding et al. do not explicitly disclose for the time parameter comprises a time range having a start time and an end time.  However, Suzuki et al. teach a method,
wherein the time parameter comprises a time range having a start time and an end time(See Suzuki et al. Col. 14 lines 27-35):  The time series parameter includes start time and end time).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Ding et al. to have the time parameter comprises a time range having a start time and an end time.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Ding et al. and Suzuki et al. before him/her, to modify the system of Ding et al. to include the time parameter comprises a time range having a start time and an end time of Suzuki et al., since it is suggested by Suzuki et al. such that, the method provides a mechanism to present a time series of parameters which the values of these parameters are vary over time and offset provide a fixed parameters which its values stays the same over time (See Suzuki et al. Col. 13 lines 4-14).

s 6, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ding et al. United State Patent Publication No. 2017/0201606 as applied to claims 1, 4, 8, 11, and 15 in view of. Raghunathan United States Patent Publication No. 2016/0328432.

As per claims 6, 13, and 19:
Ding et al. do not explicitly disclose for the data record comprises change data indicating at least one change to content of an online site. However, Raghunathan teaches a method, 
wherein the data record comprises change data indicating at least one change to content of an online site(See Raghunathan Par. 136:  The perform update (change) to the data as soon as the update received in real-time (online) that includes updating data by adding data to an existing defined time series data set).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Ding et al. to have the data record comprises change data indicating at least one change to content of an online site.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Ding et al. and Koscal before him/her, to modify the system of Ding et al. to include the data record comprises change data indicating at least one change to content of an online site of Koscal, since it is suggested by Koscal such that, the method provides a mechanism to store one or more time series data set in different location, indexing and sketching the time series incrementally for fast retrieval on the time series data from any location (See Raghunathan Par. 1).



Allowable Subject matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gargin United States Patent Publication No. 2005/0185697,
Han et al. United States Patent Publication No. 2015/0270936,
Bowman et al. United States Patent Publication No. 2016/0378814.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157